Case: 19-50759    Document: 00515663405        Page: 1    Date Filed: 12/07/2020




          United States Court of Appeals
               for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    December 7, 2020
                                No. 19-50759                          Lyle W. Cayce
                                                                           Clerk

   Danny Wayne Alcoser,

                                                         Plaintiff—Appellant,

                                    versus

   Kathryne Ford, Child Protective Services Specialist;
   Joshua Parson, Child Protective Services Investigator;
   Kimberly Morris, Attorney General of Texas;
   Gabrielle Massey, Assistant District Attorney; Katie
   Casper, Attorney Ad Litem; Judge Nikki Mundkowsky,
   McLennan County Child Protective Court; Judge
   Phillip Arriens, Judge of the 4D Court; Jon R. Gimble,
   McLennan County District Clerk; Judge Gary Coley,
   Jr., Juvenile Judge for the 4th District Court; John
   Montez; Daryle Echols; Ursula Kathryn Woessner;
   Parnell McNamara, Sheriff,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:19-CV-354


   Before Higginbotham, Smith, and Dennis, Circuit Judges.
Case: 19-50759      Document: 00515663405           Page: 2    Date Filed: 12/07/2020

                                     No. 19-50759


   Per Curiam:*
          Proceeding in forma pauperis (“IFP”), Danny Wayne Alcoser, Texas
   prisoner # 2187801, sought to bring a 42 U.S.C. § 1983 action against
   numerous employees of Texas Child Protective Services (“CPS”), judges,
   court officials, retained and appointed counsel, and others, including his
   former wife.    Alcoser’s claims stem from numerous CPS and related
   proceedings, over the course of several years, during which he alleges CPS
   improperly terminated his parental rights and placed his children with
   dangerous caregivers and in dangerous environments. He now appeals the
   district court’s sua sponte dismissal of his claims under 28 U.S.C.
   § 1915(e)(2)(B) as time barred and for failing to state a claim.
          Alcoser asserts that the district court erred by sua sponte dismissing his
   claims without giving him notice and an opportunity to respond. “[D]istrict
   courts are permitted, but not obliged, to consider, sua sponte, the timeliness”
   of an IFP civil action. Day v. McDonough, 547 U.S. 198, 209 (2006); Gartrell
   v. Gaylor, 981 F.2d 254, 256 (5th Cir. 1993). Similarly, a district court may
   sua sponte dismiss an IFP complaint that fails to state a claim on which relief
   may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). However, before entering
   a sua sponte dismissal, due process requires that the “court . . . accord the
   parties fair notice and an opportunity to present their positions.” Day, 547
   U.S. at 210; see also Juarez v. Anderson, 598 F. App’x 297, 297-98 (5th Cir.
   2015) (unpublished) (applying Day to an IFP § 1983 case). In this case, the
   district court erred by not affording Alcoser notice of its intention to dismiss
   his claims and an opportunity to respond.
          The requirement that a litigant be afforded notice and an opportunity
   to respond prior to dismissal is rooted in constitutional due process, see Lugo



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 19-50759      Document: 00515663405           Page: 3     Date Filed: 12/07/2020




                                     No. 19-50759


   v. Keane, 15 F.3d 29, 30 (2d Cir. 1994) (citing Volkswagenwerk
   Aktiengesellschaft v. Schlunk, 486 U.S. 694, 707 (1988)), and the district
   court’s error therefore requires reversal unless it is apparent that the error
   was harmless beyond a reasonable doubt. See United States v. Zavala, 541
   F.3d 562, 581 (5th Cir. 2008) (citing Neder v. United States, 527 U.S. 1, 15
   (1999)). Here, we cannot conclude beyond a reasonable doubt that the error
   was harmless.
          Alcoser is incorrect that the limitations period applicable to his claims
   is four years; his suit is subject to the two-year statute of limitations
   applicable to all § 1983 actions arising in Texas. See Owens v. Okure, 488 U.S.
   235, 249–50 (1989) (holding that § 1983 actions are governed by a state’s
   general statute of limitations for personal injury suits and not by the period
   prescribed for specific intentional torts that might arguably be analogous to a
   specific claim); Hitt v. Connell, 301 F.3d 240, 246 (5th Cir. 2002) (applying
   Texas’s two-year limitations period to a § 1983 claim). And the district
   court’s reasoning for dismissing his remaining claims as failing to provide
   grounds for recovery is sound. Nevertheless, a district court raising the non-
   jurisdictional issue of timeliness sua sponte must consider whether the
   interests of justice are better served by dismissal or reaching the merits of the
   suit. Day, 547 U.S. at 210. Alcoser could have argued that reasons exist as
   to “why the limitation period should not yield dismissal,” but he was not
   given the opportunity to raise these contentions. Id. He also could have
   sought leave to amend his complaint, which a district court generally must
   allow prior to dismissing a pro se complaint with prejudice. See Bazrowx v.
   Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).
          Accordingly, the district court’s judgment is VACATED, and the
   case is REMANDED for further proceedings.                  Alcoser’s motion for
   appointment of counsel before this court is DENIED AS MOOT.




                                          3